Case 5:17-cv-02514-JGB-SHK Document 253 Filed 04/06/20 Page 1 of 5 Page ID #:5154




  1   Daniel H. Charest (admitted pro hac vice)
      dcharest@burnscharest.com
  2
      TX Bar # 24057803
  3   Warren Burns (admitted pro hac vice)
      wburns@burnscharest.com
  4
      TX Bar # 24053119
  5   E. Lawrence Vincent (admitted pro hac vice)
      lvincent@burnscharest.com
  6
      TX Bar # 20585590
  7   BURNS CHAREST LLP
      900 Jackson St., Suite 500
  8   Dallas, Texas 75202
  9   Telephone: (469) 904-4550
      Facsimile: (469) 444-5002
 10
 11   Counsel for Plaintiffs
 12   Additional Counsel on Next Page
 13
                           UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15                             EASTERN DIVISION

 16   RAUL NOVOA, JAIME CAMPOS
 17   FUENTES, ABDIAZIZ KARIM,                      Civil Action No. 5:17-cv-02514-JGB-
      AND RAMON MANCIA, individually                SHKx
 18   and on behalf of all others similarly
 19   situated,                                     DECLARATION OF DANIEL H.
                           Plaintiffs,              CHAREST IN SUPPORT OF
 20                                                 PLAINTIFFS’ EX PARTE
 21   v.                                            APPLICATION FOR A
                                                    TEMPORARY RESTRAINING
 22   THE GEO GROUP, INC.,                          ORDER REQUIRING COVID-19
                  Defendant.                        PREVENTION MEASURES FOR
 23
                                                    NATIONWIDE HUSP CLASS
 24
 25
 26
       DECLARATION OF DANIEL H. CHAREST IN                                    5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION MEASURES
       FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 253 Filed 04/06/20 Page 2 of 5 Page ID #:5155




  1
      Robert Ahdoot (CA Bar # 172098)               R. Andrew Free (admitted pro hac vice)
  2
      rahdoot@ahdootwolfson.com                     andrew@immigrantcivilrights.com
  3   Tina Wolfson (CA Bar # 174806)                TN Bar # 030513
      twolfson@ahdootwolfson.com                    LAW OFFICE OF R. ANDREW
  4
      Theodore W Maya (CA Bar # 223242)             FREE
  5   tmaya@ahdootwolfson.com                       P.O. Box 90568
      Alex R. Straus (CA Bar # 321366)              Nashville, TN 37209
  6
      astraus@ahdootwolfson.com                     Telephone: (844) 321-3221
  7   AHDOOT & WOLFSON, PC                          Facsimile: (615) 829-8959
      10728 Lindbrook Drive
  8   Los Angeles, California 90024-3102
  9   Telephone: (310) 474-9111
      Fax: (310) 474-8585
 10
 11   Korey A. Nelson (admitted pro hac vice)       Nicole Ramos (admitted pro hac vice)
      knelson@burnscharest.com                      nicole@alotrolado.org
 12   LA Bar # 30002                                NY Bar # 4660445
 13   Lydia A. Wright (admitted pro hac vice)       AL OTRO LADO
      lwright@burnscharest.com                      511 E. San Ysidro Blvd., # 333
 14   LA Bar # 37926                                San Ysidro, CA 92173
 15   C. Jacob Gower (admitted pro hac vice)        Telephone: (619) 786-4866
      jgower@burnscharest.com
 16   LA Bar # 34564
 17   BURNS CHAREST LLP
      365 Canal Street, Suite 1170
 18   New Orleans, LA 70130
 19   Telephone: (504) 799-2845
      Facsimile: (504) 881-1765
 20
 21   Attorneys for Plaintiffs
 22
 23
 24
 25
 26
      DECLARATION OF DANIEL H. CHAREST IN                                   5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
      FOR A TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION MEASURES
      FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 253 Filed 04/06/20 Page 3 of 5 Page ID #:5156




  1         I, Daniel H. Charest, declare that the following is true and correct to the best of
  2
      my knowledge:
  3
            1.     My name is Daniel H. Charest. I am a partner at Burns Charest, LLP,
  4
  5   located at 900 Jackson Street, Suite 500, Dallas, Texas 75202.
  6
            2.     My office represents Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim,
  7
      Ramon Mancia, and the certified class in this case.
  8
  9         3.     Attached to this Declaration are true and correct copies of the following
 10   documents:
 11
      Exhibit A: A true and correct copy of the declaration of Griselda Del Bosque (“Del
 12              Bosque Decl.”) filed in Dada, et al. v. Witte et al., Civil Action No. 02-20-cv-
 13              01093, ECF No. 5 (E.D. La.) filed Apr. 1, 2020, retrieved from PACER.
 14   Exhibit B: A true and correct copy of the declaration of Sonia Lemus Tejada Dejaso
                 (“Tejada Dejaso Decl.”) filed in Dada, et al. v. Witte et al., Civil Action No.
 15
                 02-20-cv-01093, ECF No. 2-19 (E.D. La.) filed Apr. 1, 2020 retrieved from
 16              PACER.
 17   Exhibit C: Declaration of Abby Frazer (“Frazer Decl.”) (describing GEO’s Denver
 18              Contract Detention Facility in Aurora, Colorado).

 19   Exhibit D: A true and my correct copy of the declaration of Mariel Villarreal filed in
                 Dada, et al. v. Witte et al., Civil Action No. 02-20-cv-01093, ECF No. 2-32
 20              (E.D. La.) filed Apr. 1, 2020 retrieved from PACER.
 21
 22
 23
 24
 25
 26
       DECLARATION OF DANIEL H. CHAREST IN                                      5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION MEASURES
       FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 253 Filed 04/06/20 Page 4 of 5 Page ID #:5157




  1   I declare under penalty of perjury that the foregoing is true and correct.
  2
  3
       /s/ Daniel H. Charest                         April 6, 2020
  4    Daniel H. Charest (admitted pro hac vice)     DATE
  5    dcharest@burnscharest.com
       TX Bar # 24057803
  6    BURNS CHAREST LLP
  7    900 Jackson St., Suite 500
       Dallas, Texas 75202
  8    Telephone: (469) 904-4550
       Facsimile: (469) 444-5002
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
       DECLARATION OF DANIEL H. CHAREST IN                                     5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION MEASURES
       FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 253 Filed 04/06/20 Page 5 of 5 Page ID #:5158




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                           1
      PLAINTIFFS’ EX PARTE MOTION FOR A                          5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
